     Case 2:16-cv-01758-LSC-JEO Document 43 Filed 03/04/20 Page 1 of 4                   FILED
                                                                                2020 Mar-04 PM 04:42
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

Nathaniel Woods,                      )
Petitioner,                           )
                                      ) DEATH PENALTY CASE
v.                                    ) Case No. 2:16-cv-01758-LSC
                                      )
Cynthia Stewart, Warden               ) DEATH WARRANT SIGNED
Holman State Correctional             ) EXECUTION SCHEDULED FOR
Facility, et al.,                     ) MARCH 5, 2020.
                                      )
Respondents.                          )

 PETITIONER’S MOTION TO ALTER OR AMEND JUDGMENT UNDER
                        FRCP 59(e)

       On March 3, 2019, undersigned counsel submitted a Motion for Limited
Appearance to file an Emergency Motion for Substitution of Counsel and a
Limited Stay of Execution under 28 U.S.C. § 2251(a)(3) to this Court. Less than
two hours later, this Court issued an Order (Doc. 42) denying the motions, finding
that “even though counsel styled the motion as simply one for a limited appearance,
it has attached exhibits exceeding 100 pages that are clearly separate motions for
relief….” This Court then denied the motion on the ground that the filings
constituted a second or successive application for habeas corpus under 28 U.S.C. §
2244(b)(3)(A) and therefore the Court lacked jurisdiction.
      Undersigned counsel seeks reconsideration of this Order, which it believes
was wrongly decided. Undersigned counsel sought permission to file a limited
appearance before this court and complied with the District’s rule for doing so.
      Undersigned counsel sought to enter a limited appearance solely in order to
submit one Motion for consideration—the Motion for Substitution of Counsel and
A Limited Stay of Execution Under 28 U.S.C. § 2251(a)(3) (“Motion for
Substitution”). The exhibits attached thereto and referenced in the Order do not
themselves constitute separate filings or motions. Petitioner attached the exhibits,
which were erroneously deemed a “successive petition,” because the procedural
      Case 2:16-cv-01758-LSC-JEO Document 43 Filed 03/04/20 Page 2 of 4



history in this case is relevant to the grounds on which Petitioner believes he is
entitled to new federal habeas counsel. The District Court was not asked to rule on
any request for substantive relief. Rather, Mr. Woods and undersigned counsel seek
a stay in order to secure the appointment of new counsel to investigate and plead
permissible avenues of relief, which counsel of record is unwilling to do despite Mr.
Woods’ express request for him to do so.


       Undersigned counsel seeks to file a Limited Appearance before this Court
solely to allow the substance of Petitioner’s Motion for Substitution to be ruled on
by this Court on the merits. This court has jurisdiction to appoint or substitute federal
counsel, co-counsel, or conflict-free counsel up to an inmate’s execution, even when
federal proceedings have concluded. See 18 U.S.C. § 3599 (permitting appointment
“of one or more attorneys” “after the entry of a judgment imposing a sentence of
death but before the execution of that judgment”) (emphasis added); see, e.g., Dailey
v. Secretary, No. 8:07-cv-1897, ECF No. 58 (M.D. Fla. Oct. 1, 2019) (after the
conclusion of initial habeas proceedings and after the signing of a death warrant,
finding good cause to substitute a CHU for current federal counsel when current
federal counsel moved to withdraw due to a conflict of interest); Damren v.
Sec’y, No. 3:03-cv-00397-TJC-JRK, ECF No. 169 (M.D. Fla. Nov. 30, 2018)
(appointing a CHU as federal co-counsel even after dismissal of initial habeas as
time-barred); Long v. Sec’y, No. 8:13-CV-2069-T-27AEP) ECF No. (M.D. Fla.
Dec. 3, 2018) (appointing a CHU as federal co-counsel to a solo practitioner even
after denial of initial habeas); Bradley v. Sec’y, No. 3:10-cv-1078-J-32JRK, ECF
No. 32 (M.D. Fla. Nov. 30, 2018) (appointing a CHU as federal co-counsel even
after denial of initial habeas); Johnson v. Sec’y, Nos. 3:18-cv-168, 8:13-cv-382,
ECF. No. 24 (M.D. Fla. July 7, 2015) (appointing “counsel to represent the petitioner
for the limited purpose of determining the applicability of Martinez . . . to the
petitioner’s ineffective assistance of counsel claims in his state post-conviction
proceedings.”) see also Johnson v. Davis, No. 4:11-cv-2466, Doc. 84 (S.D. Tex.
Apr. 30, 2019) (In a case under warrant, the district court appointed supplemental
counsel); Gutierrez v. Davis, Slip Op., No. 18-70028 (5th Cir. 2018) (concluding
district court in case under warrant did not abuse its discretion by granting a stay at
the time of appointment of counsel); and Ramirez v. Davis, 675 F. App’x 478 (5th
Cir. 2017) (district court did not lack jurisdiction to grant stay after appointment of
counsel under warrant).
      Case 2:16-cv-01758-LSC-JEO Document 43 Filed 03/04/20 Page 3 of 4



      Undersigned counsel respectfully asks this Court to amend its Order
incorrectly treating the Motion for Limited Appearance as a second or successive
habeas petition, accept the Motion for Substitution of Counsel as filed, and to issue
thereafter a stay of his execution so that the CHU in the Middle District of Florida
can seek appointment and conduct the investigation required by the Constitution that
Mr. Woods was never afforded.


                                             Respectfully Submitted,

                                             /s/ Alicia K. Haynes
                                             Alicia K. Haynes (ASB-8327-e23a)
                                             Attorney for Petitioner
                                             For Limited Purpose




OF COUNSEL:
Haynes & Haynes, P.C.
1600 Woodmere Drive
Birmingham, AL 35226
Phone: (205) 879-0377
Tax: (205) 879-3572
Email: akhaynes@haynes-haynes.com
      Case 2:16-cv-01758-LSC-JEO Document 43 Filed 03/04/20 Page 4 of 4



                          CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of March, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

John D. Lloyd
The Law Office of JD Lloyd LLC
2151 Highland Ave S
Suite 310
Birmingham, AL 35205
Phone: (205) 538-3340
Fax: (205) 212-9701
Email: JDLloyd@JDLloydLaw.com

Lauren A. Simpson
Office of the Attorney General
State of Alabama
Capital Litigation Division
501 Washington Avenue
PO Box 300152
Montgomery, AL 36130
Phone: (334) 353-1209
Fax: (334) 353-8400
Email: lsimpson@ago.state.al.us

                                              /s/ Alicia K. Haynes
                                              Attorney for Petitioner
                                              For Limited Purpose
